People v Hall (2015 NY Slip Op 05962)





People v Hall


2015 NY Slip Op 05962


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-04635

[*1]The People of the State of New York, plaintiff, 
vJames T. Hall, defendant. (Ind. Nos. 88-00301, 96-01171)


George Sallaway, Fayetteville, N.Y. (Charles A. Murray, pro hac vice, of counsel),
for defendant.
Janet DiFiore, District Attorney, White Plains, N.Y. (John J. Carmody and Steven A. Bender of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file an application for leave to appeal to this Court from an order of the County Court, Westchester County, dated July 10, 2008, which denied his motion pursuant to CPL 440.10 to vacate two judgments of the same court rendered January 8, 1990, and August 7, 1998, respectively. .
ORDERED that the application is denied.
The relief requested is not available (see People v Syville, 15 NY3d 391).
SKELOS, J.P., DILLON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court